Case 1:20-cv-00443-TSE-TCB Document 14 Filed 10/09/20 Page 1 of 1 PageID# 138




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                     Alexandria Division


 Opt Out Services LLC                             )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )   Civil Action No. 1:20cv443
                                                  )
                                                  )
oproutprescreen.com, et al                        )
                                                  )
       Defendant.                                 )




                                        JUDGMENT

       Pursuant to the order of this Court entered on October 8, 2020 and in accordance with

Federal Rules of Civil Procedure 58, JUDGMENT is hereby entered in favor of the plaintiff and

against the defendants.




                                            FERNANDO GALINDO, CLERK OF COURT


                                            By:                      /s/
                                                      D. Van Metre
                                                      Deputy Clerk

Dated: 10/9/2020
Alexandria, Virginia
